EXHIBIT 10.1

EMPLOYMENT AGREEMENT

                    This EMPLOYMENT AGREEMENT, dated as of June 30, 2008 by and
between COACTIVE MARKETING GROUP, INC., a Delaware limited liability company
with its principal place of business at 75 Ninth Avenue, New York, New York
10011 (“Employer”) and CHARLIE HORSEY, an individual residing at 11 Edgewood Rd.
Madison, New Jersey 07940 (“Employee”).

W I T N E S S E T H :

          WHEREAS, Employer operates a sales promotion and marketing services
business; and

          WHEREAS, Employer desires to employ Employee, and Employee desires to
be employed by Employer, on the terms and conditions set forth below;

          NOW, THEREFORE, in consideration of the foregoing and the mutual
agreements and covenants hereinafter set forth, the parties hereto agree as
follows:

          1. Employment. Employer hereby employs Employee and Employee hereby
accepts employment by Employer for the period and on the terms and conditions
set forth in this Agreement.

          2. Position, Employment Duties and Responsibilities. Employee shall be
employed as an Executive Vice President and Division President of Employer,
subject to such reasonable duties and responsibilities granted, and restrictions
imposed, by Employer’s Chief Executive Officer, and subject to Employer’s
company policies and procedures. Throughout the term of this Agreement, Employee
shall devote his entire working time, energy and skill and best efforts to the
performance of his duties hereunder in a manner which will faithfully and
diligently further the business and interests of Employer. Employee’s direct
reporting responsibility is to Employer’s President and Chief Executive Officer
or as otherwise directed by the Board.

          3. Working Facilities. Employee will work out of offices of Employer
located in New York, New York.

          4. Compensation and Benefits.

                    4.1 Salary. For all of the services rendered by Employee to
Employer, Employer shall pay to Employee an annual base salary of two hundred
sixty six thousand one hundred six dollars ($266,106), payable in reasonable
periodic installments in accordance with Employer’s regular payroll practices in
effect from time to time. Employee’s salary may be increased (but not decreased)
from time to time as the Board of Directors of Employer (the “Board”), may
determine in its sole discretion, based on an annual review of Employee’s
performance. In addition, in the event Employee’s premium cost for health
insurance provided under Section 4.3 below is increased prior to January 1,
2009, Employee’s base salary shall be increased by the amount of such increase.

--------------------------------------------------------------------------------



                    4.2 Bonus. During the term of this Agreement, Employee shall
be eligible to receive an annual incentive award (“Annual Bonus”), targeted at
forty percent (40%) of his base salary, based on Employee’s achievement of
annual performance and other targets (including targets with respect to the
performance of Employer), approved by the Board of Directors under such
management bonus plan and/or policies as may from time to time be in effect. The
amount and payment of any such Annual Bonus shall be determined in accordance
with Employer’s practices for awarding annual incentive awards to senior
executives, and subject to Employer’s performance, may be greater or less than
the targeted amount.

                    4.3 Employee Benefits. Employee shall be entitled to
participate in and be provided with health insurance, life insurance and other
benefit plans and programs offered to and or made available to Employer’s
employees. In addition, Employee shall be entitled to paid holidays in
accordance with Employer’s regular policy and twenty days of vacation in each
calendar year and reasonable absences for illness. Any vacation time not taken
during any calendar year of employment shall not be carried into any subsequent
calendar year, and Employer shall not be obligated to pay Employee for any
vacation time available to but not used by Employee within the prescribed
period.

                    4.4 Travel, Entertainment and Other Business Expenses.
During the period of employment pursuant to this Agreement, Employee will be
reimbursed for reasonable expenses incurred for the benefit of Employer in
accordance with the general policy of Employer. Those reimbursable expenses
shall include properly documented, authorized or otherwise reasonably required,
travel, entertainment and other business expenses incurred by Employee, other
than those expenses related to or in connection with routine commutation to and
from Employee’s home, in accordance with Employer’s general policy.

                    4.5 Deductions. All references herein to compensation to be
paid to Employee are to the gross amounts thereof which are due hereunder.
Employer shall have the right to deduct therefrom all taxes which may be
required to be deducted or withheld under any provision of the law (including,
without limitation, social security payments, income tax withholding and any
other deduction required by law) now in effect or which may become effective at
any time during the term of this Agreement.

                    4.6 Restricted Stock. Upon the execution of this Agreement,
Employee shall be awarded 69,767 shares of Employer’s common stock, par value
$.001 per share pursuant to a Restricted Stock Agreement in the form attached
hereto as Exhibit A.

          5. Term; Severance.

                    5.1 Term. This Agreement shall be for a term of three(3)
years, commencing on the date hereof and ending on June 30, 2011, unless sooner
terminated as hereinafter provided. The term of this Agreement shall
automatically continue after the initial three-year term unless and until either
party terminates this Agreement by providing the other party with no less than
ninety (90) days prior written notice of termination effective on or after the
third anniversary of the date hereof.

2

--------------------------------------------------------------------------------



                    5.2 Severance. In the event (i) Employer terminates
Employee’s employment under this Agreement for any reason other than for “Cause”
under Section 7, or (ii) Employee terminates his employment under this Agreement
for Good Reason (as defined below), Employee shall be entitled to receive
aggregate severance payments (“Severance Payments”), equal to six-months of
Employee’s then monthly base salary under Section 4.1. The Severance Payments
shall be paid to Employee in equal monthly installments, each such installment
equal to Employee’s then monthly base salary under Section 4.1, provided
Employee is then in compliance with his obligations under Section 6 of this
Agreement.

                    5.3 Good Reason. For the purposes hereof, “Good Reason”
shall mean the occurrence of any of the following events without Employee’s
consent: (i) a reduction in Employee’s base salary to an amount below that
provided for under Section 4.1, (ii) the termination or material reduction of
any material employee benefit or perquisite enjoyed by the Employee (other than
in connection with the termination or reduction of such benefit or perquisite to
all executives of Employer or as may be required by law), (iii) Employer
relocates its offices outside of the greater New York metropolitan area
requiring Employee to relocate his primary residence in order to perform his
duties and responsibilities described herein; (iv) a material diminution in
Employee’s authority, duties or responsibilities, (v) prior to July 1, 2009,
Employee’s reporting obligations shall be to someone other than Employer’s Chief
Executive Officer, or (vi) the failure of Employer to obtain the assumption in
writing of its obligation to perform this Agreement by any successor to all or
substantially all of the assets of Employer within thirty (30) calendar days
after the closing of a merger, consolidation, sale or similar transaction.
Notwithstanding the foregoing, following written notice from the Employee of any
of the events described in (i) through (iii) above, Employer shall have thirty
(30) calendar days in which to cure the alleged conduct. If Employer fails to
cure, the Employee’s termination shall become effective on the 31st calendar day
following such written notice.

          6. Nondisclosure and Non-Compete.

                    6.1 Definitions. The following words and expressions used in
this Agreement shall have the respective meanings hereby assigned to them as
follows:

                         (a) “Affiliate” shall mean any partnership, firm,
corporation, association, trust, unincorporated organization or other entity,
that directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, Employer.

                         (b) “Business Associate” shall mean and refer to any
individual, partnership, corporation, associations or other business enterprise
in any form which has had in the past, have currently, shall have or be
attempting to develop during the Restriction Period a business relationship with
Employer or any of its Affiliates as a customer or supplier.

3

--------------------------------------------------------------------------------



                         (c) “Customer” shall mean and refer to any past or
current customer of Employer or any of its Affiliates and shall also include
those prospective customers who are actively being marketed by Employer or any
of its Affiliates during the term of this Agreement.

                         (d) “Competitor” shall mean and refer to any
individual, partnership, corporation, association or other business enterprise
in any form, other than Employer and its Affiliates, which at any time during
the Restriction Period, either directly or indirectly, (i) engages in the
business of promotion marketing as an agent, and sells to Customers in the
Restriction Area or (ii) engages in any other business directly competitive with
Employer or any of its Affiliates and sells to Customers in the Restriction
Area.

                         (e) “Confidential Information” shall mean and refer to
all information of Employer and its Affiliates which is not generally known or
available to the public or a Competitor (whether or not in written or tangible
form), the knowledge of which could benefit a Competitor, including without
limitation, all of the following types of information:

 

 

 

 

(i)

information pertaining to, Customers, Personnel and Business Associates;

 

 

 

 

(ii)

research, projections, financial information, cost and pricing information,
invoices and internal accounting statistics;

 

 

 

 

(iii)

product or service development plans and marketing strategies;

 

 

 

 

(iv)

purchasing methods; and

 

 

 

 

(v)

trade secrets, or other knowledge or processes of or developed by Employer or
any of its Affiliates.

                         (f) “Confidential Materials” shall mean and refer to
any and all documents, materials, programs, recordings or any other tangible
media (including, without limitation, copies or reproductions of any of the
foregoing) in which Confidential Information may be contained.

                         (g) “Personnel” shall mean and refer to any and all
employees, contractors, agents, brokers, consultants or other individuals
rendering services to Employer or any of its Affiliates for compensation in any
form, whether employed by or independent of Employer or any of its Affiliates.

                         (h) “Restriction Area” shall mean and refer to the
United States.

                         (i) “Restriction Period” shall mean and refer to the
period of time, commencing on Employee’s date of employment and expiring12
months after, for any reason whatsoever, the employment relationship between
Employee and Employer or any of its Affiliates terminates.

4

--------------------------------------------------------------------------------



                    6.2 Covenant Not to Compete.

                         (a) During the Restriction Period, Employee shall not
directly or indirectly, own, manage, invest or acquire any economic stake or
interest in, or otherwise engage or participate in any manner whatsoever in any
Competitor (whether as a proprietor, partner, shareholder, investor, manager,
director, officer, employee, venturer, representative, agent, broker,
independent contractor, consultant, or other participant). Employee, however,
shall not be prohibited from owning a passive investment of less than two
percent (2%) of the outstanding shares of capital stock or bonds of a
corporation, which stock or bonds are listed on a national securities exchange
or are publicly traded in the over-the-counter market.

                         (b) The parties recognize the possibility that there
might be some limited ways, which the parties do not now contemplate, through
which Employee might be able to participate in a Competitor, and which pose no
risk of harm to the interests of Employer or its Affiliates. If, prior to
beginning any such relationship with a Competitor, Employee makes a full
disclosure to Employer of the nature of Employee’s proposed participation,
Employer agrees to evaluate whether it or its Affiliates will suffer any risk of
harm to it or their respective interests, and will notify Employee if it has any
objection to Employee’s proposed participation; provided, however, that
Employer’s failure to notify Employee shall not be deemed to be an approval of
Employee’s proposed participation. Employer’s determination in this regard shall
be final and not subject to review. If Employee fails to make the prior
disclosure required by this Section 6.2(b), it shall be conclusively presumed
and Employee shall be deemed to have admitted that his participation in a
Competitor during the Restriction Period will cause harm to the interests of
Employer or its Affiliates.

                    6.3 Covenant Not to Interfere.

                         (a) During the Restriction Period, Employee shall not,
directly or indirectly, solicit, induce or influence, or attempt to induce or
influence, any Customer to terminate a relationship which has been formed or
that Employee knows is being formed with Employer or any of its Affiliates, or
to reduce the extent of, discourage the development of, or otherwise harm its
relationship with Employer or any of its Affiliates, including, without
limitation, to commence or increase its relationship with any Competitor.

                         (b) During the Restriction Period, Employee shall not,
other than during the term of this Agreement consistent with his duties and
obligations under Section 2 hereof, directly or indirectly, recruit, solicit,
induce or influence, any Personnel known by Employee to be employed by Employer
or any of its Affiliates to discontinue, reduce the extent of, discourage the
development of, or otherwise harm their relationship or commitment to Employer
or its Affiliates, including, without limitation, by employing, seeking to
employ or inducing or influencing a Competitor to employ or seek to employ any
Personnel of Employer or any of its Affiliates, or inducing an employee of
Employer or any of its Affiliates to leave employment by Employer or its
Affiliate, as the case may be. Any general solicitation to the public that is
not directed at the Employer and/or any of its Affiliates shall not constitute a
breach of this paragraph, and the restrictions set forth herein shall not apply
to any person (i) who initiates contact with Employee or Employee’s then current
employer in response to a general solicitation to the public, or (ii) who
initiates contact with Employee or Employee’s then current employer in response
to any general search conducted by a placement firm which does not expressly
target such Personnel.

5

--------------------------------------------------------------------------------



                         (c) During the Restriction Period, Employee shall not,
other than during the term of this Agreement consistent with his duties and
obligations under Section 2 hereof, directly or indirectly, solicit, induce or
influence, or attempt to induce or influence, any Business Associate to
discontinue, reduce the extent of, discourage the development of, or otherwise
harm its relationship with Employer or any of its Affiliates, including, without
limitation, by inducing a Business Associate to commence, increase the extent
of, develop or otherwise enhance its relationship with any Competitor, or to
refuse to do business with Employer or any of its Affiliates.

                    6.4 Confidential Information.

                         (a) Duty to Maintain Confidentiality. Employee shall
maintain in strict confidence and duly safeguard to the best of his ability any
and all Confidential Information. Employee covenants that Employee will become
familiar with and abide by all policies and rules issued by Employer now or in
the future dealing with Confidential Information.

                         (b) Covenant Not to Disclose, Use or Exploit. Employee
shall not, directly or indirectly, disclose to anyone or use or otherwise
exploit for the benefit of anyone, other than Employer and its Affiliates, any
Confidential Information.

                         (c) Confidential Materials. All Confidential Materials
are and shall remain the exclusive property of Employer. No Confidential
Materials may be copied or otherwise reproduced, removed from the premises of
Employer, or entrusted to any person or entity (other than the Personnel
entitled to such materials by authorization of Employer) without prior written
permission from Employer. Notwithstanding the foregoing, Employee may copy
Confidential Information and remove such Confidential Information from
Employer’s premises to Employee’s residence, in each case, in the ordinary
course of business in the discharge of Employee’s duties and obligations under
this Agreement.

                    6.5 Employer’s Property. Any and all writings, improvements,
processes, procedures and/or techniques which Employee may make, conceive,
discover or develop, either solely or jointly with any other person or persons,
at any time during the term of this Agreement, whether during working hours or
at any other time and whether at request or upon the suggestion of Employer or
any Affiliate thereof, which relate to or are useful in connection with any
business now or hereafter carried on or contemplated by Employer or any
Affiliate thereof, including developments or expansions of its present fields of
operations, shall be the sole and exclusive property of Employer. Employee shall
make full disclosure to Employer of all such writings, improvements, processes,
procedures and techniques, and shall do everything necessary or desirable to
vest the absolute title thereto in Employer. Employee shall not be entitled to
any additional or special compensation or reimbursement regarding any and all
such writings, improvements, processes, procedures and techniques.
Notwithstanding anything contained herein to the contrary, nothing herein shall
restrict the Employee in the use of general information, thoughts and processes
acquired by Employee prior to the commencement of his employment with Employer
hereunder during his career in the marketing and promotion field.

6

--------------------------------------------------------------------------------



          7. Discharge for Cause. Employer may discharge Employee at any time
for Cause. For purposes of this Agreement, “Cause” shall mean (a) indictment for
criminal conduct constituting a felony offense, (b) alcohol or drug abuse which
impairs Employee’s performance of his duties hereunder in any material respect,
or (c) incompetence, insubordination, willful misconduct, willful violation of
any express direction or any reasonable rule or regulation established by the
Board from time to time, after, in each case under this clause (c) which is
capable of curing, written notice is provided to Employee and Employee has
failed to cure such acts or action after a period of fifteen (15) days. In the
event that Employer wishes to discharge Employee under clause (c) above,
Employer shall notify Employee in writing of Employer’s intention to discharge
Employee and of the time (which shall be at least 48 hours after such notice)
and place when Employee may have a hearing before the Board. Within five (5)
business days following such hearing, the Board shall advise Employee of its
determination and, if Employee is to be terminated, of the date of Employee’s
termination. In the event of any termination pursuant to this Section 7,
Employer shall have no further obligations or liabilities hereunder after the
date of such discharge.

          8. Consequences Upon Termination.

                    8.1 Payment of Compensation Owed. Upon the termination of
Employee’s employment and this Agreement for any reason whatsoever, Employer
shall promptly pay to Employee all compensation owed to Employee up until the
date of termination.

                    8.2 Return of Property. Upon the termination of Employee’s
employment and this Agreement for any reason whatsoever, Employee shall promptly
return to Employer all Confidential Materials in his possession or within
Employee’s control, all keys, credit cards, business card files and other
property belonging to Employer.

          9. Remedies.

                    9.1 Equitable Relief. The parties acknowledge that the
provisions and restrictions of Section 6 of this Agreement are reasonable and
necessary for the protection of the legitimate interests of Employer and
Employee. The parties further acknowledge that the provisions and restrictions
of Section 6 of this Agreement are unique, and that any breach or threatened
breach of any of these provisions or restrictions by Employee will provide
Employer with no adequate remedy at law, and the result will be irreparable harm
to Employer. Therefore, the parties agree that upon a breach or threatened
breach of the provisions or restrictions of Section 6 of this Agreement by
Employee, Employer shall be entitled, in addition to any other remedies which
may be available to it, to institute and maintain proceedings at law or in
equity, to recover damages, obtain specific performance or a temporary or
permanent injunction, without the necessity of establishing the likelihood of
irreparable injury or proving damages and without being required to post bond or
other security.

                    9.2 Modification of Restrictions; Full Restriction Period.
If the Restriction Period, the Restriction Area or the scope of activity
restricted in Article 6 should be adjudged unreasonable in any proceeding, then
the Restriction Period shall be reduced by such number of months, the
Restriction Area shall be reduced by the elimination of such portion thereof or
the scope of the restricted activity shall be modified, or any or all of the
foregoing, so that such restrictions may be enforced in such area and for such
time as is adjudged to be reasonable. If Employee violates any of the
restrictions contained in Article 6, the Restriction Period shall not run in
favor of Employee from the time of commencement of any such violation until such
time as such violation shall be cured by Employee to the reasonable satisfaction
of Employer.

7

--------------------------------------------------------------------------------



                    9.3 Arbitration. Except for the provisions of Sections 9.1
and 9.2 above, any controversy, dispute, or difference arising out of or
relative to this Agreement or the breach thereof shall be determined by
arbitration in New York City before three arbitrators. The arbitration shall be
governed by the Federal Arbitration Act and administered by the American
Arbitration Association under its Commercial Arbitration Rules, provided that
persons eligible to be selected as arbitrators shall be limited to
attorneys-at-law who have practiced law for at least 15 years as an attorney in
New York specializing in either general commercial litigation or general
corporate and commercial matters. A demand for arbitration under this provision
shall be made in writing to the other party within sixty (60) days of the date
the party demanding arbitration knew or should have known of the event giving
rise to the claim, but in no event more than two (2) years after the event
giving rise to the claim, or the claim shall be forever barred. The parties
agree that judgment upon any award rendered may be entered in any court having
jurisdiction thereof as an enforceable judgment or decree.

          10. Consideration for Restrictive Covenants. Employee acknowledges
that the execution of this Agreement and compliance with it by Employer shall
constitute fair and adequate consideration for Employee’s compliance with the
restrictive covenants contained in the respective sections of this Agreement.

          11. Miscellaneous.

                    11.1 Governing Law. This Agreement, its interpretation,
performance and enforcement, and the rights and remedies of the parties hereto,
shall be governed and construed by the laws of the State of New York applicable
to contracts to be performed wholly within New York, without regard to
principles of conflicts of laws and without the aid of any canon, custom or rule
of law requiring construction against the drafter.

                    11.2 Waiver. A waiver by any party of any condition or the
breach of any term, covenant, representation or warranty contained in this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
not be deemed or construed as a further or continuing waiver of any such
condition or the breach of any other term, covenant, representation, or warranty
set forth in this Agreement.

                    11.3 Additional Restrictions. The restrictions contained in
this Agreement are cumulative with, and not in replacement of, any other
restrictions to which Employee may otherwise be subject.

                    11.4 Entire Agreement. This Agreement contains the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements, and contemporaneous understandings,
inducements or conditions, express or implied, written or oral, between the
parties with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.

8

--------------------------------------------------------------------------------



                    11.5 Notices. All notices, requests, claims, demands and
other communications hereunder shall be in writing and shall be given or made
(and shall be deemed to have been duly given or made upon receipt) by delivery
in person, by courier service, by telecopy or by registered or certified mail
(postage prepaid, return receipt requested) to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 11.5):

 

 

 

(a) if to Employer:

 

 

 

CoActive Marketing Group, Inc.

 

75 Ninth Avenue

 

New York, New York 10011

 

Telecopy: (212) 660-3878

 

Attention: President

 

 

 

(b) if to Employee:

 

 

 

Charlie Horsey

 

11 Edgewood Rd.

 

Madison, New Jersey 07940

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Golenbock Eiseman Assor Bell & Peskoe LLP

 

437 Madison Ave., 40th Floor

 

New York, NY 10022

 

Attn: Lawrence R. Haut, Esq.

 

Tel: (212) 907-7367

 

Fax: (212) 754-0330

                    11.6 Headings. The descriptive headings contained in this
Agreement are for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Agreement.

                    11.7 Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any law or
public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

9

--------------------------------------------------------------------------------



                    11.8 Counterparts. This Agreement may be executed in one or
more counterparts, and by the different parties hereto in separate counterparts,
each of which when executed shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement.

                    11.9 Amendment or Termination. No agreement shall be
effective to change, modify, waive, release, amend, terminate, discharge or
effect an abandonment of this Agreement, in whole or in part, unless such
agreement is in writing, refers expressly to this Agreement and is signed by the
party against whom enforcement of the change, modification, waiver, release,
amendment, termination, discharge or effectuation of the abandonment is sought.

                    11.10 Indemnification.

                         (a) Employer agrees that if the Employee is made a
party, or is threatened to be made a party, to any action, suit or proceeding,
whether civil, criminal, administrative or investigative (“Proceeding”), by
reason of the fact that he is or was a director, officer or employee of Employer
or any of its Affiliates or is or was serving at the request of Employer as a
director, officer, member, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, including service with
respect to employee benefit plans, whether or not the basis of such Proceeding
is the Employee’s alleged action in an official capacity while serving as a
director, officer, member, employee or agent, the Employee shall be indemnified
and held harmless by Employer to the fullest extent legally permitted or
authorized by Employer’s certificate of incorporation or bylaws or resolutions
of Employer’s Board of Directors or, if greater, by the laws of the State of
Delaware, against all cost, expense, liability and loss (including, without
limitation, attorney’s fees, judgments, fines, excise taxes or other liabilities
or penalties and amounts paid or to be paid in settlement) reasonably incurred
or suffered by the Employee in connection therewith, and such indemnification
shall continue as to the Employee even if he has ceased to be a director,
member, employee or agent of Employer or other entity and shall inure to the
benefit of the Employee’s heirs, executors and administrators.

                         (b) Neither the failure of Employer (including its
board of directors, independent legal counsel or stockholders) to have made a
determination prior to the commencement of any proceeding concerning payment of
amounts claimed by the Employee under Section 11.10(a) above that
indemnification of the Employee is proper because he has met the applicable
standard of conduct, nor a determination by Employer (including its Board of
Directors, independent legal counsel or stockholders) that the Employee has not
met such applicable standard of conduct, shall create a presumption that the
Employee has not met the applicable standard of conduct.

                         (c) Employer agrees to continue and maintain directors’
and officers’ liability insurance policy covering the Employee to the extent
Employer provides such coverage for its other executive officers and directors,
as applicable.

10

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed as of the date first written above.

 

 

 

 

COACTIVE MARKETING GROUP, INC.

 

 

 

By:

/s/ Charlie Tarzian

 

 

--------------------------------------------------------------------------------

 

 

Charlie Tarzian, Chief Executive Officer

 

 

 

/s/ Charlie Horsey

 

--------------------------------------------------------------------------------

 

Charlie Horsey

11

--------------------------------------------------------------------------------